We were mistaken in saying in our original opinion that appellant came back into the cafe with a shotgun and struck deceased with it, and then shot him. The weapon used by appellant in the difficulty was a pistol, but it was repeatedly referred to by all the witnesses as "a gun," and only finally shown to be a pistol. We fail to see how the inadvertence could have injured appellant's cause. However, the original opinion will be corrected so as that the word "shot" will be withdrawn before the word "gun."
Renewed complaint is made by appellant of admission of testimony as to the statements of Meeks as he ran out of the cafe, viz: "He is in the back of the cafe now and he is going to kill him," he, — referring to appellant. Mr. Branch in section 87 of his Annotated P.C. cites authorities supporting the following statement: "If the statements of a third person were a part of the transaction, and go to illustrate the feelings, motives and acts of the principal actors, proof of same is admissible."
Meeks, — the defense witness to whom the statement so *Page 408 
objected to was attributed, — testified that he was in the cafe when appellant came back with a pistol. Appellant was in the rear of the cafe with his pistol when deceased came in at the front door, and, according to this witness, asked where appellant was. Meeks testified that he was up in front, and further said: "I went out and stayed out." He gave as his reason for not telling Corbin Winn, — as Winn testified he did, — that appellant was in the back and was going to kill deceased, "Because I did not have time, as it was done so quick." This witness also testified he knew they were looking for each other. We think the statement of Meeks certainly shed light upon the acts and motives of appellant. The shooting occurred almost as soon as Meeks ran out of the cafe. We are constrained to adhere to our former conclusion that no error appears in admitting this testimony.
The motion for rehearing will be overruled.
Overruled.